Citation Nr: 1513935	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 122	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION


The Veteran served on active duty from August 1972 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In February 2013, the Veteran requested a personal hearing before a Board hearing.  

The Veteran was scheduled for a video Board hearing in March 2015.  A review of the file, however, reflects that the address used to notify the Veteran of the hearing had been shown to not be the current mailing address because other mail sent to that address had been returned.  Thus, it appears that the Veteran did not receive notice of his Board hearing.  As such, and the Veteran is be should be afforded opportunity for the requested Board hearing.  

The Board notes that the Veteran's possible updated address is reflected on the forwarding label of the returned mail, date stamped in December 2014.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video Board hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

